Title: Notice to Subscribers, 25 January 1752
From: Franklin, Benjamin
To: 


Die Hoch Teutsche und Englische Zeitung was Franklin’s second attempt at publishing a German newspaper in Philadelphia, and it was only a little less unsuccessful than the first. When Gotthard Armbrüster’s German paper failed in 1749, Franklin bought the equipment, placed Johann Boehm in charge, and the Philadelphier Teutsche Fama appeared over the joint imprint of Franklin and Boehm from 1749 until the latter’s death in July 1751. Franklin continued the paper under a new title. The Pennsylvania Gazette, Aug. 22, 1751, announced it: “At the German Printing-Office, in Arch-street, is now printed every Fortnight a Dutch and English Gazette, containing the freshest Advices foreign and domestick, with other entertaining and useful Matters in both Languages, adapted to the Convenience of such as incline to learn either.” Die Hoch Teutsche und Englische Zeitung (alternatively, The High-Dutch and English Gazette) contained commentary and advertisements in both languages, often in parallel columns, “gedruckt und zu finden bey Benjamin Fräncklin, Postmeister, in der Marck-Strasse.” The notice printed below marked the newspaper’s demise
 
Diese Englisch- und Teutsche Zeitung, No. 13. endiget sich mit diesem halben Jahr, und wird in Philadelphia nicht länger gedruckt; Eine auf die nemliche Art, wird itzt in Lancaster von guten Händen verfertiget, welche unsere Customers ohne einige Unkosten für Post-Geld haben können.
This English- and Dutch Paper, No. 13. ending the half Year, will be no longer printed in Philadelphia; one of the same kind being now done in Lancaster, by good Hands, which our Customers may have delivered here without Charge of Postage.
